          Case 1:20-cv-11796-DJC Document 8 Filed 10/06/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT FOR
                     THE DISTRICT OF MASSACHUSETTS
_____________________________________
                                     )
                                     )
CITY OF BOSTON                       )
INSPECTIONAL SERVICES                )
DEPARTMENT                           )
                        Plaintiff,   )
v.                                   ) Civil Action No. 20- 11796
                                     )
CATHERINE LEE, AS TRUSTEE            )
OF THE FUN SEN LEE TRUST AND )
ESTHER ZEE LEE, AS TRUSTEE           )
LEE FAMILY TRUST                     )
                                     )
                                     )
                        Defendants. )
____________________________________ )

 DEFENDANT’S MOTION TO RECONSIDER THE APPOINMENT OF A RECEIVER
            PURSUANT TO M.R. CIVIL PROCEDURE RULE 60b


       NOW COMES the Defendant, Catherine Lee, as Trustee of the Fun Sen Lee Trust,

(hereinafter “Defendant”), pursuant to M.R. Civil Procedure Rule 60b moves this Honorable

Court to reconsider its appointment of a receiver. This Motion further incorporates the attached

Defendant’s Motion to Dismiss. Under Rule 60b the court may “relieve a party or his legal

representative from a final judgment, order, or proceeding for the following reasons: (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence which by due

diligence could not have been discovered….” In this case, new evidence was discovered and

admitted by the Receiver that the Defendant Catherine Lee, as Trustee of the Fun Sen Lee Trust

was a nullity due to the automatic Trust termination in 2008. See Exhibit B of the attached

Motion To Dismiss. Denying this Motion will prejudice the true owners of 29-33 Edinboro

Street, Boston MA. See attached Motion To Dismiss.



                                                1
            Case 1:20-cv-11796-DJC Document 8 Filed 10/06/20 Page 2 of 2




/s/Mary K. Y. Lee
Mary K. Y. Lee (BBO #671592)
Mary K. Y. Lee PC
52 Temple Place, Fourth Floor
Boston, MA 02111
(617)426-1689
866-221-2846(fax)
marykylee@marylee-law.com(email)


Dated: October 6, 2020


                                       CERTIFICATE OF SERVICE


         I, Mary K. Y. Lee, hereby certify that this document filed through the ECF system is sent electronically
to all counsels, Edward Coburn, Esq., Neil R. Janlewicz, Jr. Esq., Stuart Schrier, Esq.



Dated: October 6, 2020                                       /s/ Mary K. Y. Lee       _____________




                                                       2
